Case 7:20-cv-00254-MFU-RSB Document 10 Filed 08/25/20 Page 1 of 1 Pageid#: 97




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JOHNTAE REMONTZ LIVINGSTON, )
     Plaintiff,             )                        Civil Action No. 7:20cv00254
                            )
v.                          )                        MEMORANDUM OPINION
                            )
M. ROBERTS, et al.,         )                        By: Michael F. Urbanski
     Defendants.            )                        Chief United States District Judge

       Plaintiff Johntae Remontz Livingston, a Virginia inmate proceeding pro se and not in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. By notice entered April 30,

2020, the court advised Livingston that he must notify the court by no later than July 31, 2020 that

he had accomplished service on the defendants. See ECF No. 4. On August 3, 2020, because

Livingston has not notified the court concerning service, the court directed him to show cause

within fourteen days why this action should not be dismissed for failure to prosecute. See ECF

No. 9. The court warned Livingston that failure to respond to the court’s order order would result

in dismissal of this action. Id. Livingston did not respond. Therefore, the court will dismiss this

action without prejudice for failure to prosecute.
                   24th day of August, 2020.
       ENTER: This ____                                                 Michael F. Urbanski
                                                                        Chief U.S. District Judge
                                                                        2020.08.24 18:48:26
                                                                        -04'00'
                                                     ____________________________________
                                                     Michael F. Urbanski
                                                     Chief United States District Judge
